Wyly, J.
The defendant has appealed from a judgment against him on a promissory note. The defense is “that said note was given with the understanding that valid and legal letters patent would be furnished by plaintiff, covering certain inventions and improvements for manipulating in fine qualities of cotton, animal and vegetable bodies in general, viz: the desiccation and drying of these substances; that legal and valid letters patent have not been obtained and furnished by plaintiff, and that by reason thereof the consideration of said note (if any ever existed, which is denied), has failed. .
The evidence does not support the defense. The letters patent were obtained by the plaintiff according to the written agreement previously entered into between him and the defendant, and the patent had already been issued when the defendant gave the note. The judge did not err in refusing the introduction of parol testimony to contradict the written agreement of the parties, and the defendant’s bill of exceptions was not well taken.
The evidence shows that the plaintiff complied with his agreement with the defendant in reference to obtaining the patent, and that there is no valid defense to the note.
Let the judgment be affirmed with costs.
Rehearing refused